9/17/2020                                                   Clayman & Rosenberg LLP Mail - Hadden plea
                                                                                                           20-cr-0468 (RMB)

                                                                                                  Wayne Gosnell



  Hadden plea
  Gaffney, Jennifer                                                                                           Thu, Feb 11, 2016 at 1:14 PM
  To: Isabelle Kirshner                              "Wayne E. Gosnell"


    Dear Ms. Kirshner and Mr. Gosnell,



             I am attaching a revised plea agreement for your review. I have corrected the counts that Mr. Hadden would be
    pleading to and I have added that his sentence will be a conditional discharge.



            With respect to paragraph 5, the understanding is that this covers all incidents which are mentioned in the
    Molineaux motion. The files that we received from OPMC do not include any complaints beyond those mentioned in the
    indictment or the Molineaux application. In addition to those incidents, in November of 2015 the District Attorney’s Office
    received one additional complaint made by a former patient of Dr. Hadden. This woman alleges that she was a patient
    from 2009 through 2011 and that in either April or May of 2011, during a postpartum visit, Dr. Hadden subjected her to oral
    sexual contact. This allegation will also be covered by the plea in this matter and will not be investigated any further. We
    are unaware of any other allegations against Dr. Hadden at this time.



             Finally, I have attached a Risk Assessment Instrument for Dr. Hadden’s SORA proceeding. I don’t expect this to
    occur on Tuesday as it is generally handled during sentencing, however, I thought it best if you had a chance to review
    this before entering the plea.
                                                                                        Clerk’s office to docket and file.


              I am around this afternoon if you need to discuss any of this.



              Sincerely,

              Jennifer Gaffney

                                                                                               10/21/2020

    This email communication and any files transmitted with it contain privileged and confidential information from the New
    York County District Attorney's Office and are intended solely for the use of the individuals or entity to whom it has been
    addressed. If you are not the intended recipient, you are hereby notified that any dissemination or copying of this email is
    strictly prohibited. If you have received this email in error, please delete it and notify the sender by return email.

     2 attachments
            Hadden plea.docx
            22K
            Hadden RAI.pdf
            34K




https://mail.google.com/mail/u/1?ik=5c73a0081c&view=pt&search=all&permmsgid=msg-f%3A1525902957770492240&simpl=msg-f%3A1525902957770492240   1/1
